                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

ONIEL RIVERA ,                                     *
                                                   *
                 Plaintiff,                        *
                                                   *
                 v.                                *        Civil Action No. 19-cv-10046-ADB
                                                   *
KEVIN C. HERSEY, et al.,                           *
                                                   *
                 Defendants.                       *

                                              ORDER

BURROUGHS, D.J.

        For the reasons set forth below, the Court dismisses this action without prejudice.

        On January 7, 2019, pro se litigant Oniel Rivera, who is incarcerated at FCI Allenwood

in White Deer, Pennsylvania, filed a complaint against certain individuals allegedly involved in a

criminal prosecution against him in this Court. See United States v. Rivera, Crim. No. 15-10302-

GAO (D. Mass.). He filed the action without paying the $400 filing fee or seeking indigent

status. In an order dated January 9, 2019, the Court directed Rivera to pay the file or file a

motion for leave to proceed in forma pauperis by January 30, 2019. The Court warned Rivera

that failure to comply with the order could result in dismissal of the action.

        The deadline for complying with the Court’s January 9, 2019 order has passed without

any response from Rivera. Accordingly, this action is DISMISSED without prejudice for failure

to pay the filing fee.

        IT IS SO ORDERED.

Dated: February 12, 2019

                                                              /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              DISTRICT JUDGE
